         Case 1:19-cr-00323-JSR Document 105 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                       19-cr-323 (JSR)

 JOHANSI LOPEZ,                               ORDER
 ANGEL CRISPIN,
 ANTONIO BATISTA,
 KEVIN BRITO,
 WANDY DOMINGUEZ,
 AMAURYS HERNANDEZ,
 JERVIS CIRINO,

              Defendants.


JED S. RAKOFF, U.S.D.J.

     The      Court    hereby    orders     that     document   104,      filed

electronically in the above-captioned case, be permanently sealed.

     SO ORDERED.

Dated:       New York, NY                          ________________________

             June 17, 2020                         JED S. RAKOFF, U.S.D.J.




                                       1
